Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a Divisional of US Application 17/225,706, filed on 04/08/2021, which is a Continuation in Part of US Application 17/118,355, filed on 12/10/2020, which is a Continuation in Part of International Application PCT/US2020/036434, filed on 06/05/2020, which claims benefit to US Provisional Application 62/858,966, filed on 06/07/2019.

Election/Restrictions
Applicant’s election of Species A (Figures 1-2) in the reply filed on 02/02/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-10 have been withdrawn as being directed towards Species 5, a non-elected embodiment. The Examiner further notes that claims 1-10 appear in co-pending application 17/458,799.
Claims 19-20 have been withdrawn as being directed towards Species G, H, L, O, P, Q or R.  
	Claims 11-18 have are directed towards the elected embodiment. The Examiner notes that claims 12-18 are currently dependent upon claim 1 and not claim 11. Claims 12-20 are substantial 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/02/2022 were filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claim 11 is objected to because of the following informalities: 
On lines 18-19, “the first handle, the first foot pedal, the second handle and the second foot pedal” should be corrected to ---the first movable and adjustable handle, the first movable and adjustable foot pedal, the second movable and adjustable handle and the second movable and adjustable foot pedal---
 On lines 20-21, On line 18, “the first handle, the first foot pedal, the second handle and the second foot pedal” should be corrected to ---the first movable and adjustable handle, the first movable and adjustable foot pedal, the second movable and adjustable handle and the second movable and adjustable foot pedal---
 Claim 17 objected to because of the following informalities: 
On line 2, “the handles and the foot pedals” should be corrected to ---the first and second movable and adjustable handles and the first and second movable and adjustable foot pedals---
 Appropriate correction is required.


Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the limitation of 
At least one of the first obtuse angle and the second obtuse angle is adjustable of claim 12
A horizontal distance between the first and second elongated uprights is adjustable of claim 13
the linkage assembly further comprising a rail to which the plurality of self-lubricating slides are mounted of claim 16

must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Please see 35 U.S.C. 112(a) rejection below as well. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
Claim 16 recites the limitation “wherein the linkage assembly further comprises a rail to which the plurality of self-Imbricating slides are mounted.” However, the written disclosure does not provide sufficient evidence or support of a single rail connecting to all of the plurality of self-lubricating slides, and there is no embodiment of the invention illustrating this limitation (see Drawing objection above). Instead, the written description discloses each of the first and second elongate uprights comprising a rail located therein for mounting the respective first or second handle and the respective first or second foot pedal via the respective self-lubricating slides (page 27 line 29 - page 28 line 9; page 30 lines 1-10).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4-5 and 7-11 of copending Application No. 17/458,799 in view of Laio Lai (US 10,272,286). 
This is a provisional nonstatutory double patenting rejection.
Regarding claim 11, all of the limitation of claim 11 can be found in claim 1 of copending application 17/458,799 except for the specific attachment area of the elongated crossbar. Copending application 17/458,799 claims that the crossbar is attached to the second ends of the elongated uprights, while application 17/458,794 claims that the cross bar is attached to the middle of the elongated uprights. Liao Lai teaches two crossbars, one attached at the top of the elongated uprights, and one attached at the center of the elongated uprights. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment area of the crossbar of the claimed invention to be either at the top or middle of the elongated uprights, as taught by Laio Lai, to support the elongated uprights in a secure fashion.
Claims 12-18 are substantial duplicates of claims 4-5 and 7-11.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haber et al (US 5,490,818).


Regarding claim 11:
Haber et al discloses a base support frame (base 2) configured to contact a floor or ground surface (see Figure 1A); a first elongate upright (side cover 3) having a first end and a second end (see Figure 1A), wherein the first end is rigidly connected to the base support frame at a first obtuse angle relative to the floor or ground surface (see Figure 1A); Page 72 of 7510190-1-CIP-2-DIV-A a second elongate upright (side cover 4) having a first end and a second end (see Figure 1A), wherein the first end is rigidly connected to the base support frame at a second obtuse angle relative to the floor or ground surface (see Figure 1A); an elongate crossbar (monitor support 24) having a first end and a second end (see Figure 1A), wherein the first end of the elongate crossbar is rigidly connected to a middle, central, or intermediate portion of the first elongate upright (see Figure 1A, the monitor support is rigidly connected to the monitor rails 22, which are respectively rigidly connected to a middle section of the first and second elongated uprights) and the second end of the elongate crossbar is rigidly connected to a middle, central, or intermediate portion of the second elongate upright (see Figure 1A); a first movable and adjustable handle (left annular hand grip 12, adjustable via rotation with mounting brackets 18) and a first movable and adjustable foot pedal (left foot pedal 14, adjustable via pivotable attachment), vertically spaced apart from each other and each being engaged with the first elongate upright to enable reciprocating linear movement along the first elongate upright (see Figure 1A, movement is performed via left carriage tube 8, specifically shown in Figure 4); a second movable and adjustable handle (right annular hand grip 12, adjustable via rotation with mounting bracket 18) and a second movable and adjustable foot pedal (right foot pedal 14, adjustable via pivotable attachment), vertically spaced apart from each other and each being engaged with the second .

    PNG
    media_image1.png
    803
    673
    media_image1.png
    Greyscale




Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao Lai (US 10,272,286).

Regarding claim 11:
	Laio Lai discloses a base support frame (base 10) configured to contact a floor or ground surface; a first elongate upright (left rail post 11) having a first end and a second end, wherein the first end is rigidly connected to the base support frame at a first obtuse angle relative to the floor or ground surface (see Figs. 1-3); a second elongate upright (right rail post 11) having a first end and a second end, wherein the first end is rigidly connected to the base support frame at a second obtuse angle relative to the floor or ground surface (see Figs. 1-3); an elongate crossbar (annotated Fig. 1) having a first end and a second end, wherein the first end of the elongate crossbar is rigidly connected to a middle, central, or intermediate portion of the first elongate upright and the second end of the elongate crossbar is rigidly connected to a middle, central, or intermediate portion of the second elongate upright (see Fig. 1); a first movable and adjustable handle (left handle 22; movable via left sliding rod 21, adjustable as left handle 22 is selectively attachable to seats 211; see Fig. 7) and a first movable and adjustable foot pedal (left pedal 23; movable via left sliding rod 21, adjustable as left pedal 23 is selectively attachable to positioning member 214; see Fig. 7); a linkage assembly (transmission unit 30; Fig. 6), interconnecting the first handle, the first foot pedal, the second handle, and the second foot pedal (via connection members 210 that connect chains 35 to the left and right sliding rods 21),  wherein the interconnection provided by the linkage assembly enables reciprocating concurrent movement of the first handle, the first foot pedal, the second handle, and the second foot pedal to simulate a climbing motion for a user ( “Therefore, when one of the sliding rods 11 moves upward, the other of the two sliding rods 11 moves downward. The movement of the two sliding rods 11 simulate actions of rock climbing to the users.” See column 3, lines 8-12)
[AltContent: arrow][AltContent: textbox (Elongated crossbar)]
    PNG
    media_image2.png
    831
    627
    media_image2.png
    Greyscale




Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Haber et al (US 5,490,818).
Haber et al discloses the device as substantially claimed above.

Regarding claim 14:
Haber et al. teaches the base support frame (2) has a shape (shown in Fig. 1A as generally triangular), but does not teach wherein the base support frame has the general shape of three sides of a rectangle. However, absent any showing of criticality for the general shape of the base support frame, it would have been an obvious matter of design choice to make the .



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Haber et al (US 5,490,818) in view of Charnitski (US 5,492,515).
Haber et al discloses the device as substantially claimed above.

Regarding claim 17:
Haber et al. teaches wherein the linkage assembly comprises a plurality of cables (first drive cable 96-1 and second drive cable 96-2), wherein the plurality of cables interconnect the handles (12) and the foot pedals (14; see Fig. 4), but does not teach the linkage assembly comprises a plurality of belts, wherein the plurality of belts interconnect the handles and the foot pedals.
Charnitski teaches an analogous climbing exercise machine (Fig. 1) comprising a linkage assembly for connecting a pair of handles (48, 50) and a pair of foot pedals (44, 46), where the linkage assembly comprises a plurality of inelastic connections (shown as chains 88, 118, and
124), where the inelastic connection may be chains, cables, ropes, or cog belts (Col. 7 lines 49-
51, “Other known means may also be used to connect the trucks and sprockets, such as inelastic cables, ropes or cog belts”’), and where the plurality of inelastic connections are trained around 
As Haber et al. similarly teaches the plurality of cables of the linkage assembly are trained around cable pulleys (cable pulleys 97, 98, 99, 100) to provide reciprocating concurrent movement of the first and second movable and adjustable handle and the first and second movable and adjustable foot pedals, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the plurality of cables and the cable pulleys of Haber et al. to be a plurality of cog belts and sprockets, as is similarly taught by Charnitski, for the purpose of achieving the same predictable results of providing reciprocating concurrent movement of the first and second movable and adjustable handles and the first and second movable and adjustable foot pedals. 


Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Haber et al (US 5,490,818) in view of Tanski (US 5,162,030).
Haber et al discloses the device as substantially claimed above.

Regarding claim 15:
          Haber et al. teaches wherein the linkage assembly comprises a plurality of slides (carriage tubes 8, see Fig. 4), wherein each of the plurality of slides is connected to one of the first handle, the first foot pedal, the second handle, and the second foot pedal (see Fig. 4, left 
	Haber et al. further teaches wherein each of the plurality of slides (8) has an upper roller assembly (34) and a lower roller assembly (64), each comprising a bearing block (36, 66; see Figs. 2A-2C) to provide for linear and reciprocal movement of the respective slide along a guide rail (Col. 4 lines 37-42 and Col. 5 lines 8-13), but does not teach wherein the plurality of slides are self-lubricating.
	Tanski, in the same field of endeavor with regards to a slide that provides for linear and reciprocal movement along a guide rail, teaches a slide (grip 40) having an internal surface (40a) that is configured to permit easy sliding on a vertical bar (12), where the internal surface may be in the form of self-lubricating bearings (Col. 2 lines 26-28, “In other forms, the interior may be provided with roller bearings, self-lubricating bearings, bronze bushings that are oil impregnated”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the bearing blocks (36, 66) of each of the plurality of slides (8) of Haber et al. to include self-lubricating bearings, as is similarly taught by Tanski, for the purpose of achieving the same results of providing for linear and reciprocating movement of each of the plurality of slides along a guide rail, and for removing any need for external lubrication.
	
Regarding claim 16:
.


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Liao Lai (US 10,272,286).
Liao Lai discloses the device as substantially claimed above.


Regarding claim 13:
Liao Lai fails to specifically teach that at least one of the first obtuse angle and the second obtuse angle is adjustable. 
It would have been obvious to a person having ordinary skill in the art at the time of filing to make the first and second obtuse angle adjustable, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954). 

Regarding claim 13:

However, insomuch as Applicant has shown a horizontal distance between the first and second elongate uprights is adjustable by showing the first and second elongate uprights disassembled from the elongate crossbar, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the first and second elongate uprights and elongate crossbar to be separable from one another, such that a user may assemble and disassemble the exercise climbing machine as desired, as it has been held that constructing a structure in various elements, such that the elements are separable, involves only routine skill in the art. By modifying the first and second elongate uprights and elongate crossbar to be separable from one another in order to assemble and disassemble the exercise climbing machine, the horizontal distance between the first and second elongate uprights is adjustable between a disassembled configuration and an assembled configuration, as is similarly illustrated by Applicant in Fig. 5.

Examiner’s Comment
No art has been used to reject claim 18, however claim 18 has been provisionally rejected under double patenting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531. The examiner can normally be reached M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.